Matter of Ana A. v Joseph C. (2014 NY Slip Op 06269)
Matter of Ana A. v Joseph C.
2014 NY Slip Op 06269
Decided on September 23, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 23, 2014Mazzarelli, J.P., Renwick, Andrias, Richter, Feinman, JJ.


12991

[*1] In re Ana A., Petitioner-Respondent,
vJoseph C., Respondent-Appellant.
Law Office of Karen B. Steinberg, New York (Karen B. Steinberg of counsel), for appellant.
Joseph A. Altman, P.C., Bronx (Joseph A. Altman of counsel), for respondent.
Order, Family Court, Bronx County (Carol R. Sherman, J.), entered on or about December 21, 2012, which denied respondent father's objections to the order of the Support Magistrate, dated August 15, 2012, directing him to pay child support in the amount of $2,271.00 per month, unanimously affirmed, without costs.
The Support Magistrate properly precluded the father from providing additional financial documentation at the child support proceeding (see Family Ct Act § 424-a[b]). The father failed to provide an updated sworn net worth statement in compliance with Family Court Act § 424-a(a), never produced proof of his pension and other income, despite numerous directions from the Support Magistrate, and has not explained his noncompliance. The father also gave varying accounts of his income in the course of the proceedings. Given the father's noncompliance and the insufficient evidence regarding his gross income, the Support Magistrate correctly ordered child support based on the child's needs (see Family Ct Act § 413[1][k]; Matter of Darren F. v Marie-Amina T., 58 AD3d 493, 494 [1st Dept 2009], lv dismissed and denied 12 NY3d 879 [2009]).
We find the father was accorded due process. Further, the proceedings were adjourned numerous times to permit the father to obtain new counsel and for new counsel to familiarize themselves with the matter.
The court was not bound by the agreement entered into between the parties in connection with the divorce proceedings that were later dismissed (see Friederwitzer v Friederwitzer, 55 [*2]NY2d 89, 95 [1982]; Linda R. v Ari Z., 71 AD3d 465, 466 [1st Dept 2010]).
We have considered the father's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 23, 2014
CLERK